Name: Council Implementing Regulation (EU) 2019/1574 of 20 September 2019 implementing Article 17(3) of Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic
 Type: Implementing Regulation
 Subject Matter: nan
 Date Published: nan

 23.9.2019 EN Official Journal of the European Union L 243/1 COUNCIL IMPLEMENTING REGULATION (EU) 2019/1574 of 20 September 2019 implementing Article 17(3) of Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 224/2014 of 10 March 2014 concerning restrictive measures in view of the situation in the Central African Republic (1), and in particular Article 17(3) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 March 2014 the Council adopted Regulation (EU) No 224/2014. (2) On 6 September 2019 the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 2127 (2013) updated the information relating to one person subject to restrictive measures. (3) Annex I to Regulation (EU) No 224/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 224/2014 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 2019. For the Council The President S. MARIN (1) OJ L 70, 11.3.2014, p. 1. ANNEX The entry concerning the person listed below is replaced by the following entry: A. Persons 2. Nourredine ADAM (alias: a) Nureldine Adam; b) Nourreldine Adam; c) Nourreddine Adam; d) Mahamat Nouradine Adam); e) Mohamed Adam Brema Abdallah Designation: a) General b) Minister for Security c) Director-General of the Extraordinary Committee for the Defence of Democratic Achievements Date of birth: a) 1970 b) 1969 c) 1971 d) 1 January 1970 e) 1 January 1971 Place of birth: a) Ndele, Central African Republic b) Algenana, Sudan Nationality: a) Central African Republic b) Sudan Passport no: a) D00001184 (CAR passport) b) no: P04838205, issued on 10 June 2018, (issued in Bahri, Sudan. Expires on 9 June 2023. Passport issued under the name of Mohamed Adam Brema Abdallah) National identification no: a) 202-2708-8368 (Sudan) Address: a) Birao, Central African Republic b) Sudan Date of UN designation: 9 May 2014 Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/How-we-work/Notices/View-UN-Notices-Individuals Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Nourredine was listed on 9 May 2014 pursuant to paragraph 36 of Resolution 2134 (2014) as engaging in or providing support for acts that undermine the peace, stability or security of CAR. Additional information Noureddine is one of the original leaders of the Seleka. He has been identified as both a General and the President of one of the armed rebel groups of the Seleka, the Central PJCC, a group formally known as the Convention of Patriots for Justice and Peace and whose acronym is also acknowledged as CPJP. As former head of the Fundamental splinter group of the Convention of Patriots for Justice and Peace (CPJP/F), he was the military coordinator of the ex-SÃ ©lÃ ©ka during offensives in the former rebellion in the Central African Republic between early December 2012 and March 2013. Without Noureddine's assistance and close relationship with Chadian Special Forces, the Seleka would likely have been unable to wrest power from former CAR President Francois Bozize. Since the appointment as interim president of Catherine Samba-Panza on 20 January 2014, he was one of the main architects of the ex-SÃ ©lÃ ©ka's tactical withdrawal in Sibut with the aim of implementing his plan to create a Muslim stronghold in the north of the country. He had clearly urged his forces to resist the injunctions of the transitional government and of the military leaders of the African-led International Support Mission in the Central African Republic (MISCA). Noureddine actively directs ex-Seleka, the former Seleka forces that were reportedly dissolved by Djotodia in September 2013, and directs operations against Christian neighbourhoods and continues to provide significant support and direction to the ex-Seleka operating in CAR. Nourredine was also listed on 9 May 2014 pursuant to paragraph 37(b) of Resolution 2134 (2014) as involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable. After the SÃ ©lÃ ©ka took control of Bangui on 24 March 2013, Nourredine Adam was appointed Minister for Security, then Director-General of the Extraordinary Committee for the Defence of Democratic Achievements (ComitÃ © extraordinaire de dÃ ©fense des acquis dÃ ©mocratiques- CEDAD, a now-defunct CAR intelligence service). Nourredine Adam used the CEDAD as his personal political police, carrying out many arbitrary arrests, acts of torture and summary executions. In addition, Noureddine was one of the key figures behind the bloody operation in Boy Rabe. In August 2013, Seleka forces stormed Boy Rabe, a CAR neighbourhood regarded as a bastion of Francois Bozize supporters and his ethnic group. Under the pretext of looking for arms caches, Seleka troops reportedly killed scores of civilians and went on a rampage of looting. When these raids spread to other quarters, thousands of residents invaded the international airport, which was perceived as a safe place because of the presence of French troops, and occupied its runway. Nourredine was also listed on 9 May 2014 pursuant to paragraph 37(d) of Resolution 2134 (2014) as providing support for armed groups or criminal networks through illegal exploitation of natural resources. In early 2013, Nourredine Adam played an important role in the ex-SÃ ©lÃ ©ka's financing networks. He travelled to Saudi Arabia, Qatar and the United Arab Emirates to collect funds for the former rebellion. He also operated as a facilitator for a Chadian diamond-trafficking ring operating between the Central African Republic and Chad.